EXHIBIT 99.2 Supplemental Financial Information June 30, 2009 (Unaudited) Table of Contents Page No. Corporate Profile 1 Condensed Consolidated Statements of Income 2 Condensed Consolidated Balance Sheets 3 Summary Operating Data 4 - 5 Funds from Operations Dividends General and Administrative Expenses Net Operating Income Rentals Interest Expense Fee Income From Real Estate Joint Ventures and Partnerships Property Net Operating Income including Joint Ventures Joint Venture Reporting 6 - 9 Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at 100% Financial Statements of Unconsolidated Real Estate Joint Ventures and Partnerships at Pro rata Share Investments in Unconsolidated Real Estate Joint Ventures & Partnerships Mortgage Debt Information for Unconsolidated Real Estate Joint Ventures & Partnerships Supplemental Analyst Information 10 Summary Balance Sheet Information 11 Common Share Data Capitalization Capital Availability Credit Ratings Debt Information 12 - 13 Outstanding Balance Summary Fixed vs Variable Rate Debt Secured vs Unsecured Debt Coverage Ratios Weighted Average Interest Rates Schedule of Maturities Other Information 14 - 15 Tenant Diversification Lease Expirations Leasing Production Average Minimum Rent per Square Foot Occupancy Property Information 16 - 37 Property Investment Summary New Development Properties (by Stabilization) Land Held for Development Disposition Summary Total Net Operating Income at Pro rata Share by Geographic Region Average Base Rents by CBSA Property Listing This supplemental financial information package contains historical information of the Company. Certain information contained in this Supplemental Financial Information package includes certain forward-looking statements reflecting Weingarten Realty Investors’ expectations in the near term that involve a number of risks and uncertainties; however, many factors may materially affect the actual results, including demand for our properties, changes in rental and occupancy rates, changes in property operating costs, interest rate fluctuations, and changes in local and general economic conditions.Accordingly, there is no assurance that WRI’s expectations will be realized. Weingarten Realty Investors is an unincorporated trust organized under the Texas Real Estate Investment Trust Act that, through its predecessor entity, began the ownership and development of shopping centers and other commercial real estate in 1948.As of June 30, 2009, we owned or operated under long-term leases, interests in378 developed income-producing properties and 24 new development properties (including 16 which are income-producing), which are located in 23 states that span the United States from coast to coast.Included in the portfolio are 318 shopping centers, 81 industrial projects, and 3 other operating properties.Our interests in these properties aggregated approximately 46.2 million square feet of leasable area.Our properties were 90.9% leased as of June 30, 2009, and historically our portfolio occupancy rate has never been below 90%. Corporate Office 2600 Citadel Plaza Drive P. O. Box 924133 Houston, TX 77292-4133 713-866-6000 www.weingarten.com Regional Offices Atlanta, GA Dallas, TX Ft. Lauderdale, FL Las Vegas, NV Los Angeles, CA Orlando, FL Phoenix, AZ Raleigh, NC Sacramento, CA Stock Listings New York Stock Exchange: Common Shares WRI Series D Preferred Shares WRI-PD Series E Preferred Shares WRI-PE Series F Preferred Shares WRI-PF Page 1 Weingarten Realty Investors Condensed Consolidated Statements of Income and Comprehensive Income (in thousands, except per share amounts) (as reported) Three Months Ended Six Months Ended June 30, June 30, Twelve Months Ended December 31, Revenues: Rentals, net $ Other Total Expenses: Depreciation and amortization Operating Ad valorem taxes, net General and administrative Impairment loss Total Operating Income Interest Expense, net ) Interest and Other Income, net Equity in Earnings of Real Estate Joint Ventures and Partnerships, net (a) Gain on Redemption of Convertible Senior Unsecured Notes Gain on Merchant Development Sales Benefit (Provision) for Income Taxes ) Income from Continuing Operations Operating (Loss) Income from Discontinued Operations ) Gain on Sale of Property from Discontinued Operations Income from Discontinued Operations Gain on Sale of Property Net Income Less: Net Income Attributable to Noncontrolling Interests ) Net Income Adjusted for Noncontrolling Interests Preferred Share Dividends ) Redemption Costs of Preferred Shares ) ) ) Net Income Available to Common Shareholders $ Earnings Per Common Share - Basic $ Earnings Per Common Share - Diluted $ (a) See Page 7 for the Company's pro rata share of the operating results of its unconsolidated real estate joint ventures and partnerships. Note: Prior periods have been restated to conform to the current year presentation for the adoption of FSP APB 14-1, "Accounting for Convertible Debt Instruments That May be Settled in Cash upon Conversion (Including Partial Cash Settlement)" and SFAS 160, "Noncontrolling Interests in Consolidatd Financial Statementsan amendment of ARB No. 51." Page 2 Weingarten Realty Investors Condensed Consolidated Balance Sheets (in thousands, except per share amounts) (as reported) June 30, December 31, ASSETS Property $ $ Accumulated Depreciation ) ) Property Held for Sale, net Property, net Investment in Real Estate Joint Ventures and Partnerships, net (a) Total Notes Receivable from Real Estate Joint Ventures and Partnerships Unamortized Debt and Lease Costs, net Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $10,063 in 2009 and $12,412 in 2008) Cash and Cash Equivalents Restricted Deposits and Mortgage Escrows Other, net Total $ $ LIABILITIES AND EQUITY Debt, net $ $ Accounts Payable and Accrued Expenses Other, net Total Commitments and Contingencies Equity: Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest; 100 shares issued and outstanding in 2009 and 2008; liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interest; 29 shares issued and outstanding in 2009 and 2008; liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 140 shares issued and outstanding in 2009 and 2008; liquidation preference $350,000 4 4 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 150,000; shares issued and outstanding: 119,740 in 2009 and 87,102 in 2008 Accumulated Additional Paid-In Capital Net Income Less Than Accumulated Dividends ) ) Accumulated Other Comprehensive Loss ) ) Shareholders' Equity Noncontrolling Interest Total Equity Total $ $ (a)This represents the Company's investment of its unconsolidated real estate joint ventures and partnerships.See page 7 for additional information. Note:The prior period has been restated to conform to the current year presentation for the adoption of FSP APB 14-1, "Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement)" and SFAS 160, "Noncontrolling Interests in Consolidated Financial Statementsan amendment of ARB No. 51." Page 3 Weingarten Realty Investors Summary Operating Data (in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Funds from Operations Numerator: Net income available to common shareholders $ Depreciation and amortization Depreciation and amortization of unconsolidated real estate joint ventures and partnerships Gain on sale of properties ) Gain on sale of properties of unconsolidated real estate joint ventures and partnerships (4 ) ) Funds from Operations - Basic Funds from operations attributable to operatingpartnership units Funds from Operations - Diluted $ Denominator: Weighted average shares outstanding - Basic Effect of dilutive securities: Share options and awards Operating partnership units Weighted average shares outstanding - Diluted Funds from Operations per Share - Basic $ Funds from Operations Per Share - Diluted $ Growth in Funds from Operations per Share - Diluted -19.7
